Citation Nr: 0011758	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-46 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral wrist 
disorder, to include tendonitis and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.  


FINDING OF FACT

There is no competent medical evidence of record linking the 
veteran's current bilateral wrist disorder to any wrist 
disorder shown in service or to any in service incurrence.   


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a bilateral wrist disorder to include tendonitis and carpal 
tunnel syndrome is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a bilateral wrist disorder to include 
tendonitis and carpal tunnel syndrome.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or is capable of substantiation.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

A service connection claim will be well grounded if the 
evidence establishes (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran's service medical records show that the veteran 
received treatment for a sprain to his left wrist in 
September 1986 and in September 1987.  In February 1991, the 
veteran was treated for tendonitis of the right wrist after 
he sustained a twisting injury to his wrist while horseback 
riding.  From January-March 1990 the veteran was seen for 
medial and lateral epicondyle pain in the left arm.  The 
veteran was shown to have pain with resisted extension of the 
left wrist and diagnosed with epicondylitis.  He was not 
diagnosed with tendonitis or carpal tunnel syndrome.  The 
veteran was seen again in September 1991 for a twisting 
injury to his right wrist.

Post-service treatment records show that the veteran was seen 
at the Department of Emergency Medicine at Madigan Army 
Medical Center in May and June 1994 for complaints of 
increasing numbness and pain in both arms and especially in 
the wrist and hands.  The veteran also reported having a 
decreased grip.  The veteran was diagnosed with possible 
ulnar nerve palsy or bilateral carpal tunnel syndrome.  In 
June 1994, it was indicated that the veteran continued to 
have numbness, tingling and pain in the hands and arms.  It 
was indicated that these symptoms were most likely the result 
of the veteran's employment as a handsaw operator and/or 
overuse. 

The evidence of record shows that the veteran experienced 
left and right wrist injuries during service, which appeared 
to be temporary and resolved with no residual symptoms.  The 
veteran was not diagnosed with tendonitis, carpal tunnel 
syndrome or any other bilateral wrist disorder during 
service.  The veteran has submitted post-service medical 
evidence which establishes that he currently has a bilateral 
wrist disorder, but the veteran has not submitted any 
competent evidence linking any current bilateral wrist 
disorder to his period of active service.  In fact, the only 
evidence of record addressing the potential cause of the 
veteran's current bilateral wrist disorder indicates that it 
may be attributable to overuse and/or to the veteran's 
employment as a handsaw operator.  The only evidence of 
record actually linking the veteran's current bilateral wrist 
disorder to his period of active service are his own 
statements.  As a lay person, the veteran is not competent to 
offer an opinion which requires medical expertise, such as 
whether his current bilateral wrist disorder is related to 
his period of service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of such competent medical 
evidence, the veteran has not submitted a well-grounded claim 
for service connection and his claim must be denied.  The 
claim is also not well grounded under 38 C.F.R. § 3.303(b) 
and Savage, because a chronic bilateral wrist disorder was 
not demonstrated in service, and there is no competent 
medical evidence of a nexus between the current disorder, 
conditions observed in service and continuous post-service 
symptomatology.   

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim for service connection.  Should the veteran 
obtain such evidence, he may request the RO to again consider 
this claim for service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for a bilateral wrist disorder to include 
tendonitis and carpal tunnel syndrome.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for a bilateral wrist 
disorder, to include tendonitis and carpal tunnel syndrome, 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

